DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: it is suggested the claim be amended to recite “providing b) an isocyanate component”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 20 of copending Application No. 16/748,019 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  It is clear that all of the elements of the instant claims are to be found in the claims of Application No. 16/748,019, as the instant claims fully encompass the claims of Application No. 16/748,019.  The difference between the instant claims and the claims of Application No. 16/748,019 lies in the fact that the latter claims include more elements, e.g. that the method is for generating a polyurethane product which is specifically a foam and thus employs additional ingredients which are not required by the instant claims, and are therefore more specific.  The invention of the claims of Application No. 16/748,019 is thus in effect a "species" of the "generic" invention of the instant claims.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the claims of Application No. 16/748,019, they are not patentably distinct from these claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 15 of U.S. Patent No. 10,479,859 in view of US 2003/0148061 to Doesburg et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  The claims of U.S. Patent No. 10,479,859 differ from the instant claims in that they do not set forth the aromatic polyester polyether polyol is used to prepare a polyurethane.  However, Doesburg et al. teaches the concept of reacting aromatic polyols with polyisocyanates to prepare foamed polyurethane coating layers (Paragraphs 0005 and 0014 - 0017).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to use the aromatic polyester polyether polyol set forth in U.S. Patent No. 10,479,859 to prepare a polyurethane, as taught by Doesburg et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Doesburg et al. shows that aromatic polyols are known in the art to be suitable for the production of polyurethane coatings (Paragraphs 0005 and 0014 - 0017).

Claims 1 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 19 of U.S. Patent No. 11,267,935.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  The claims of U.S. Patent No. 11,267,935 differ from the instant claims in that they set forth the polyurethane itself, rather than a method of generating the polyurethane material.  However, it is the Office’s position that it would have been obvious to a person of ordinary skill in the art to carry out a method of generating a polyurethane material based on the subject matter of claims of U.S. Patent No. 11,267,935.  Such a method is necessary for obtaining the foam material product.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764